Butzbl, J.
These three cases are ruled by Burkheiser v. City of Detroit, ante, 381. All four cases, presenting similar questions of law and fact, were tried before the same judge, the three cases being tried together immediately after the trial of the Burkheiser Case. The judge severely criticized the entire presentation of all of the cases. Orders subsequent to the trial were made to apply to all four cases, grouped together.
Although there was no showing that the claims of plaintiffs in the instant cases were presented to the common council, we believe that due to the overlapping of the cases and statements made in the Burkheiser Case subsequent to the trial of all four cases, plaintiffs should have the benefit of new trials, if of any avail to them after the opinion handed down in Burkheiser v. City of Detroit, supra.
The judgments are reversed and new trials granted, with costs to defendants.
Potter, C. J., and Nelson Sharpe, North, Pead, Wiest, Bushnell, and Edward M. Sharpe, JJ., concurred.